Exhibit 10.1

 

May 15, 2006

 

 

Randy Furr

 

Dear Randy:

 

On behalf of Adobe Systems Incorporated, I am pleased to offer you the position
of Chief Financial Officer & Executive Vice President, reporting to me, as CEO.
We recognize that employees are at the core of our success, and we look forward
to having you join the other highly qualified and motivated individuals who work
at Adobe. The base compensation for this exempt position will be $41,666.67 per
month ($500,000.00 annually).

 

Because Adobe inspires employees to contribute at peak performance and share in
the success of the company, you will be offered the opportunity to purchase
300,000 shares of Common Stock under the Adobe Equity Incentive Plan. These
shares and the price at which you would be able to purchase them are subject to
the approval of the Board of Directors and to the terms of the Plan, and the
price will be established on June 19  or your actual hire date, if later than
June 19, 2006. As Adobe has Director and Officer Stock Ownership Guidelines in
place, each Senior Vice President should hold twenty-five (25%) of the net
shares acquired, after deducting shares sold to cover the exercise price and
withheld taxes for two years, unless, following the sale of these shares, the
total number of Adobe shares held by you equals or exceeds 25,000 shares. It
should be noted that these guidelines exclude shares acquired through Adobe’s
Employee Stock Purchase Plan. You also have the opportunity to participate in
Adobe’s US Change of Control program.

 

To promote the successful integration of Macromedia and Adobe, you will be
participating in Adobe’s 2006 Performance Share program, a copy of the Program
Summary is attached. You will be granted a target award of 20,000 performance
shares that vest after the completion of Adobe’s fiscal year 2007 based on the
achievement of specific performance metrics outlined in the attached Program
Summary. Based on achievement of the performance metrics, you could earn between
0% and 150% of your target award.

 

You will also qualify for an Annual Incentive Plan (AIP) bonus of up to 75% of
your annual base salary per year. You are eligible to receive Annual Incentive
Plan (AIP) payments if you are employed at Adobe for the full eligibility period
and the Company achieves its budgeted operating profit and revenue during that
fiscal year and individual goals are achieved. The AIP eligibility period for FY
2006 is defined as December 5, 2005 through the last U.S. business day in
November 2006. AIP bonuses will be prorated if you are hired on or before
September 4, 2006.

 

In addition, all of our employees are eligible to participate in a corporate
profit sharing plan, which pays up to 10% of your base salary. You are eligible
to receive the quarterly profit sharing payments if you are employed at Adobe
for the full eligibility period and the Company achieves its budgeted operating
profit during that fiscal quarter. The eligibility period for Q2 is defined as
March 6, 2006 through June 2, 2006.

 

Sign-on Bonus: Should you accept this employment offer, you will receive a
sign-on bonus of $100,000.00 (less appropriate withholding taxes).

 

--------------------------------------------------------------------------------


 

Enclosed you will find an Employee Input Sheet, W-4 and an Employee Inventions
and Proprietary Rights Assignment Agreement. You will be required to sign the
Employee Inventions and Proprietary Rights Assignment Agreement as a condition
of your employment. Please complete and mail the enclosed documents, along with
your signed offer letter, to the Human Resources Department. We appreciate the
prompt return of the requested documents so we will be able to have your
information ready when you arrive.

 

Upon your date of hire, you will be eligible to take advantage of our
comprehensive benefits package, which includes your choice of medical and dental
plans, vision care, life insurance and disability coverage as well as health
care, dependent care reimbursement accounts, and much more. You may also
participate in Adobe’s 401(k) Retirement Savings Plan and the Employee Stock
Purchase Plan. A benefit summary outlining all of our benefits is included with
this offer letter.

 

In accordance with the requirements of the Immigration Reform and Control Act of
1986, you will be required to provide verification of your identity and legal
right to work in the United States. Employment with Adobe is for no specified
period and may be terminated by you or the company at any time. This letter,
along with any agreements relating to proprietary rights between you and Adobe,
set forth the terms of your employment with Adobe and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by Adobe and by you.

 

Upon acceptance of our offer, please sign and return this letter in the envelope
provided ASAP. (In order to have your systems set up for your first day, all
documents must be received 5 full business days prior to your start date.) If
you have any questions regarding the details of this offer, please contact Donna
Morris at (408) 536-2066. This offer will be valid until May 19, 2006.

 

Randy, welcome to the Adobe team. We are proud of the company we have built and
are confident you will soon discover why it’s simply better at Adobe. We look
forward to your contributions to Adobe’s ongoing success.

 

Sincerely,

 

  /s/ Bruce Chizen

 

 

Bruce Chizen

CEO

 

I accept this offer and I understand that I am required to sign and return the
enclosed Employee Inventions and Proprietary Rights Assignment Agreement before
starting employment with Adobe Systems.

 

 

  /s/ Randy Furr

 

Signature

 

   5/16/06

 

Accept Date

 

   5/30/06

 

Start Date

 

--------------------------------------------------------------------------------